      Case 3:20-cr-01933-WQH Document 12 Filed 08/04/20 PageID.51 Page 1 of 5



1

 2
 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             ) Case No.:   20cr1933-WQH
11                                         )
                              Plaintiff,) FINDINGS AND RECOMMENDATIO
12
                                         ) OF THE MAGISTRATE JUDGE
     v.
13                                       ) UPON A PLEA OF GUILTY
     David Joseph Matthews,                )
14
                                           )
15                            Defendant.   )
                                           )
16

17         Upon Defendant's request to enter a guilty plea to
18   Count 1     of the Information pursuant to Rule 11 of the
19   Federal Rules of Criminal Procedure, this matter was
20   referred to the Magistrate Judge by the District Judge,
21   with the written consents of the Defendant, counsel for
22   the Defendant, and counsel for the United States.
23         Thereafter, the matter came on for a hearing on
24   Defendant's guilty plea, in full compliance with Rule
25   11, Federal Rules of Criminal Procedure, before the
26   Magistrate Judge, in open court and on the record.
27

28

                                               1
      Case 3:20-cr-01933-WQH Document 12 Filed 08/04/20 PageID.52 Page 2 of 5



1         In consideration of that hearing and the allocution
2    made by the Defendant under oath on the record and in
3    the presence of counsel, and the remarks of the
 4   Assistant United States Attorney,
5         I make the following FINDINGS - that the Defendant
 6   understands :
 7
          1.    The government's right, in a prosecution for
 8
                perjury or false statement, to use against the
 9
                defendant any statement that the defendant
10

11              gives under oath;

12        2.    The right to persist in a plea of "not guilty";
13        3•    The right to a speedy and public trial;
14
          4.    The right to trial by Jury, or the ability to
15
                waive that right and have a judge try the case
16
                without a jury;
17

18        5.    The right to be represented by counsel-and if

19              necessary to have the court appoint counsel-at
20              trial and at every other stage of the
21
                proceeding;
22
          6.    The right at trial to confront and cross-
23
                examine adverse witnesses, to be protected fro
24

25              compelled self-incrimination, to testify and

26              present evidence, and to compel the attendance
27              of witnesses;
28

                                         2
     Case 3:20-cr-01933-WQH Document 12 Filed 08/04/20 PageID.53 Page 3 of 5



1        7.    The defendant's waiver of these trial rights if
2              the court accepts a guilty plea or nolo
 3
               contendere;
 4
         8.    The nature of each charge to which the
 5
               defendant is pleading;
 6

 7       9.    Any maximum possible penalty, including

 8             imprisonment, fine, and term of supervised
 9             release;
10
         10.   Any applicable mandatory minimum penalty;
11
         11. Any applicable forfeiture;
12
         12.   The court's authority to order restitution [if
13

14             applicable];

15       13.   The court's obligation to impose a special
16             assessment;
17
         14.   In determining a sentence, the court's
18
               obligation to calculate the applicable
19
               sentencing guideline range and to consider that
20

21             range, possible departures under the Sentencing

22             Guidelines, and other sentencing factors under
23             18 U.S.C § 3553(a);
24
         15. Any provision in the plea agreement whereby
25
               defendant waives the right to appeal or to
26

27

28

                                        3
     Case 3:20-cr-01933-WQH Document 12 Filed 08/04/20 PageID.54 Page 4 of 5



 1             collaterally attack the conviction and
 2             sentence; and
 3
         16.   That, if convicted, a defendant who is not a
 4
               United States citizen may be removed from the
 5
               United States, denied citizenship, and denied
 6

 7             admission to the United States in the future.

 8    further find that:
 9
         17. The defendant is competent to enter a plea;
10
         18.   The defendant's guilty plea is made knowingly
11
               and voluntarily, and did not result from force,
12

13             threats or promises (other than those made in a

14             plea agreement); and
15       19.   There is a factual basis for Defendant's plea.
16
         I therefore RECOMMEND that the District Judge
17
     accept the Defendant's guilty plea to 1              of the
18
     Information.
19

20       The sentencing hearing will be before United States

21   District Judge William Q. Hayes, on 10/26/2020 at 9:00
22   AM AM. The court excludes time from 8/4/2020 through
23
     10/26/2020 pursuant to 18 USC          §   3161 (h) (1) (G) on the
24
     ground that the District Judge will be considering the
25
     proposed plea agreement.
26

27

28

                                        4
           Case 3:20-cr-01933-WQH Document 12 Filed 08/04/20 PageID.55 Page 5 of 5
' .


       1       Objections to these Findings and Recommendations
       2   are waived by the parties if not made within 14 days of
       3
           this order. If the parties waive the preparation of the
       4
           Presentence Report, objections are due within three
       5
           days of this order.
       6

       7

       8   Dated:   8/4/2020
       9
                                                         Crawford
      10                                   United States Magistrate
                                           Judge
      11

      12

      13
           Copies to:
      14   Judge William Q. Hayes
      15   Assistant United States Attorney
           Counsel for Defendant
      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28

                                              5
